Citation Nr: 0801140	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as a result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus, a back condition, and non-
Hodgkin's lymphoma. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
tinnitus.

2.  The veteran does not have a currently diagnosed back 
condition.

3.  The veteran's non-Hodgkin's lymphoma first manifested 
many years after service and is not related to his service or 
to any aspect thereof, including claimed exposure to Agent 
Orange.


CONCLUSION OF LAW

1.  Claimed tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  A claimed back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

3.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of claimed exposure to herbicide agents.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including tinnitus, 
arthritis, and malignant tumors, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for tinnitus, a back condition, and non-Hodgkin's 
lymphoma.  These claims will be examined in turn.

A.  Tinnitus

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran maintains that he first experienced 
ringing in the ears while on deployment in South Korea.  
However, neither the veteran's service medical records nor 
his post-service medical records reflect a diagnosis of 
tinnitus.  The claims file is negative for any complaints, 
treatment, or diagnosis of tinnitus. 

The Board has considered the veteran's contentions that he 
has tinnitus that is related to his active service.  However, 
as a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Back condition

The veteran's service medical records reflect that he was 
treated for complaints of a back ache in September 1967.  
However, the veterans' back complaints were assessed as 
symptoms of the flu syndrome or possible prostrate problems, 
and were not identified as orthopedic in nature.  On 
examination in March 1969 prior to his separation from 
service, the veteran noted a history of back trouble.  
Clinical evaluation was negative for any back abnormalities.  

The veteran's post-service medical records do not reveal any 
complaints, treatment, or diagnosis of a back condition.  The 
veteran has stated that he received post-service medical 
treatment for low back pain.  However, the veteran has not 
cooperated in obtaining records of any such treatment for 
submission to VA.  Nor has he provided VA with any 
information that would enable VA to request the information 
on his behalf.  Consequently, any information that may have 
been elicited in support of the veteran's service connection 
claim has not been not obtained because of his failure to 
cooperate.  In this regard, the Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

While the Board has considered the veteran's contentions that 
he has a back condition that is related to his active 
service, as a layman he is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of this 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
a back condition must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Non-Hodgkin's Lymphoma

The veteran contends that his currently diagnosed non-
Hodgkin's lymphoma is the result of his exposure to 
herbicides while on active duty in South Korea.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

An appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran in this case did not serve on 
active duty in Vietnam, but rather in South Korea.  Thus, the 
veteran may not be presumed to have been exposed to Agent 
Orange, but he may nevertheless show that he was actually 
exposed to Agent Orange while in South Korea.  

Here, the veteran's personnel records reflect that he was a 
member of the 2nd Infantry Division, 4-7th Cavalry and that he 
served in South Korea from October 1966 through November 
1967.  In this regard, the Department of Defense has 
indicated that Agent Orange was used in Korea from April 1968 
to July 1969.  
See, e.g., VHA Directive 2000-027 (September 5, 2000).  
However, the veteran's personnel records do not demonstrate 
that he was on active duty in South Korea during the period 
when Agent Orange was used.  Nor is there any indication that 
the veteran served in other affected regions where herbicides 
have been found to be used.  

In support of his claim, the veteran has stated that he was 
exposed to Agent Orange that was sprayed in South Korea prior 
to April 1968 or, in the alternative, that he incurred Agent 
Orange exposure through contact with equipment and personal 
affects of fellow service members returning from areas 
exposed to herbicides after April 1969.  In this regard, VA 
has directed the veteran to provide specific names, dates, 
and locations pertaining to his claimed herbicide exposure to 
verify that such exposure occurred.  The veteran has not 
responded to those requests. 

A review of the veteran's claims file indicates that there is 
no record that he was exposed to herbicides in service, nor 
any record demonstrating that herbicides were tested, stored, 
transported, or sprayed at the locations at which the veteran 
was stationed during his service in South Korea.  The Board 
thus finds that the veteran was not presumptively exposed to 
herbicides during his military service, and that he is 
therefore not entitled to service connection for non-
Hodgkin's lymphoma on a presumptive basis.  While the veteran 
has been diagnosed with a disorder that has been shown to 
have a positive association with exposure to herbicides, 
there is no probative evidence of herbicide exposure and 
therefore the veteran not entitled to service connection on a 
presumptive basis.  38 C.F.R. § 3.309(e).  The Board thus 
turns to the merits of the veteran's claim on a direct basis.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of non-Hodgkin's lymphoma 
or any tumors, growths, cysts or cancers.  His post-service 
records show that in June 2001 the veteran was diagnosed with 
non-Hodgkin's lymphoma after complaining of fullness in the 
lower neck, with progressive airway obstruction and 
difficulty swallowing.  The record thereafter shows that the 
veteran continued to receive treatment for that disease.  No 
treating physician has related the veteran's non-Hodgkin's 
lymphoma to his period of active service, including to any 
alleged exposure to herbicide agents.

In view of the lengthy period between the veteran's active 
service and the first clinical manifestation of non-Hodgkins 
lymphoma, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no malignant 
tumor is shown to have manifested to a compensable degree 
within one year following separation from service, so 
presumptive service connection is not available under the 
provisions relating to presumptive service connection 
following separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence establishing a 
medical nexus between the veteran's time in service and his 
current disease.  None of the veteran's treating physicians 
has found such a relationship.  Thus, service connection for 
non-Hodgkin's lymphoma is not warranted.  The Board finds it 
unnecessary to schedule the veteran for a VA examination 
because there is no evidence of record that indicates that 
the veteran's non-Hodgkin's lymphoma may be associated with 
an event, injury, or disease in service, or with any service-
connected disability.  Furthermore, there is no evidence 
showing herbicide exposure in service, and thus no event or 
injury in service that would require an examination to be 
conducted.  38 C.F.R. § 3.159(c)(4).

The Board has considered the veteran's assertions that his 
currently diagnosed non-Hodgkin's lymphoma is the result of 
his active service, including his alleged exposure to 
herbicides.  Lay evidence is one type of evidence that the 
Board must consider when a veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2007).  As a lay person, 
however, the veteran is not competent to provide opinions 
requiring medicals knowledge, such as a question of medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his current back condition and his 
time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (whether lay evidence is competent and sufficient 
in a particular case is a fact issue to be addressed by the 
Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current non-Hodgkin's lymphoma first manifested 
many years his period of active duty and is not related to 
service.  As the preponderance of the evidence is against the 
appellant's claim for service connection for a back 
condition, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003, and a 
rating decision in February 2004.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2005 
statement of the case.  The RO provided additional notice in 
November 2005.  However, the issuance of a supplemental 
statement of the case is not required because no evidence has 
been received subsequent to the August 2005 statement of the 
case.  38 C.F.R. § 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Service connection for tinnitus is denied.

Service connection for a back condition is denied.

Service connection for non-Hodgkin's lymphoma is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


